Citation Nr: 0740823	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 8, 1992, 
for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2005 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida, which granted service connection for 
schizophrenia and assigned an effective date of October 8, 
1992.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record reveals that the veteran alleged clear 
and unmistakable error (CUE) at various points during this 
appeal.  Essentially he appears to have alleged CUE in all 
the VA adjudications prior to October 8, 1992.  In his 
October 2005 notice of disagreement he alleged "All V,A,R,D, 
reflect administrative negligence from my early 1952 S. C. D 
claim."  In a January 2006 statement he further appears to 
allege CUE in all rating actions since his original claim was 
filed in 1952 in stating "if is were not by the neglect 
committed on all R.D. since 1952 I would be getting my 
retroactive S.C. since then back when I put my first claim."  
This statement also appears to pinpoint rating decisions from 
1968 and 1971 as being erroneous.  Although the RO in its 
March 2006 statement of the case (SOC) did address the 
question of CUE, it specifically appears to have limited the 
CUE analysis to the rating decisions of July 1953 and 
December 1968.  However a review of the adjudicative history 
reflects multiple rating determinations and other VA 
adjudications in addition to these rating decisions from July 
1953 and December 1968.  These include a January 1954 Board 
decision that upheld the denial of the July 1953 rating, a 
March 1959 rating, a December 1964 rating and an April 1971 
rating.  In an April 2006 statement subsequent to the SOC, 
the veteran again appears to be alleging CUE in all VA 
adjudications since 1952.  

The Board notes that it would be premature and prejudicial to 
consider the earlier effective date claims on appeal prior to 
adjudication of these apparent CUE claims.

The United States Court of Appeal for Veterans Claims (Court) 
has held that all issues "inextricably intertwined" with the 
issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The Court has also held that once a 
CUE decision becomes final, either because a Board or RO 
decision was not timely appealed or because the Court 
rendered a decision on the issue in that case, that 
particular claim of CUE is res judicata and may not be raised 
again.  Russell v. Principi, 3 Vet. App. 310, 315 (1992).  
Therefore, the Board finds the issue of CUE is inextricably 
intertwined with the issues of earlier effective dates 
currently on appeal and the case must be remanded to the AOJ 
for additional development, to include clarification from the 
veteran which determinations he specifically is alleging CUE.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the AOJ, specifying the action to be undertaken.  38 
C.F.R. 
§ 19.9 (2007). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AOJ for the following 
actions:

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a letter to the 
veteran requesting that he specify which 
VA adjudications prior to October 8, 1992 
that he is specifically alleging CUE with.  
He should be notified that a failure to 
send a response will be construed as an 
intention to withdraw all CUE claims in 
this matter.  

2.  After completion of the above, the AOJ 
should adjudicate the veteran's claim(s) 
of CUE in the rating decisions, in 
accordance with the allegations made by 
the veteran in his response or lack 
thereof, to the above letter to be sent to 
him.  

3.  If any CUE claim is denied, the AOJ 
should provide the veteran with notice of 
his appellate rights.  Upon receipt of a 
timely notice of disagreement, if any, the 
AOJ should furnish the veteran and his 
representative a statement of the case 
with citation to and discussion of all 
applicable law and regulations clearly 
setting forth the reasons for the 
decision.  Thereafter, if the veteran 
files a timely substantive appeal 
concerning the CUE issue, the AOJ should 
certify the issue for appellate review.  
If the veteran does not complete a timely 
appeal regarding the CUE issue, the AOJ 
should return the case to the Board for 
further appellate consideration of his 
earlier effective date claim, if otherwise 
in order.

4.  If the CUE claim is granted, the AOJ 
should then readjudicate the earlier 
effective date claim.  If the 
determination remains adverse, the veteran 
and his representative should be furnished 
a supplemental statement of the case which 
includes a summary of any additional 
evidence submitted.  The requisite period 
of time for a response should be afforded.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the AOJ.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



